DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization
Authorization for this examiner’s amendment was given in an interview with Mr. Chase J. Brill on May 19, 2021.
To Claims
	Cancel claims 2 and 13 after insert claim 2 into Claim 1 and claim 13 into claim 11.
	Claims 1 and 11 have been amended and rewritten as follows:

 1.    (Currently Amended) A light emitting element comprising: a first conductivity type semiconductor layer; 

a first electrode and a second electrode disposed over the second conductivity type semiconductor layer and spaced apart from each other; and 
a light emitting layer disposed over the second conductivity type semiconductor layer and, in a top view, positioned between the first electrode and the second electrode; 
wherein each of the first conductivity type semiconductor layer, the second conductivity type semiconductor layer, and the light emitting layer is made of a nitride semiconductor.

11.    (Currently Amended) A light emitting element comprising: a first conductivity type semiconductor layer; 
a second conductivity type semiconductor layer disposed over the first conductivity type semiconductor layer; 
a light emitting layer disposed over the second conductivity type semiconductor 
layer; and 
a first electrode and a second electrode disposed on the second conductivity type semiconductor layer and spaced apart from each other;
wherein each of the first conductivity type semiconductor layer, the second conductivity type semiconductor layer, and the light emitting layer is made of a nitride semiconductor.

In Claims 3 through claim 10, replace claim 2 with claim 1. 

Allowable Subject Matter
Claims 1, 3-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a light emitting element inter alia the limitations “…a light emitting layer disposed over the second conductivity type semiconductor layer and, in a top view, positioned between the first electrode and the second electrode; wherein each of the first conductivity type semiconductor layer, the second conductivity type semiconductor layer, and the light emitting layer is made of a nitride semiconductor.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        May 16, 2021